DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 11/02/2021. Claims 1, 5, and 7-12 are pending in this application. Claims 1 and 8-12 have been amended. Claims 2-4 and 6 have been cancelled. 

Claim Objections
Claim 5 is objected to because of the following informalities: 
The dependency of claim 5 should depend on claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "each control mechanism" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “each of the at least one control mechanism”.
Claim 1 recites the limitation "the heat exchanger" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the at least one heat exchanger”.
Claim 10 recites the limitation "a control mechanism" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the at least one control mechanism”.
Claim 12 recites the limitation "an actual unit operating capacity ratio" in line 3 which is unclear and renders the claim indefinite.  It is unclear what parameter corresponding to the actual unit operating capacity ratio. Further clarification is required.
Claims 5, 7-9 and 11 are rejected by the virtue dependency of claim 1.

Allowable Subject Matter
Claims 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for allowance:
Regarding claims 1, Takenaka does not teaches the claimed structure that the throttle mechanism comprises a filter and a capillarity tube as required in claim 1. 

Response to Arguments
Applicant's arguments on the Remarks filed 11/02/2021 have been fully considered but they are not persuasive.
Applicant argues on page 5 with respect to 35 USC 112 rejection of claim 12 that “The applicant thinks that the term ‘an actual unit operating capacity ratio’ is clear. It is well-known by the skilled person in the art, and it refers to a ration between the amount of the refrigerant of the air conditioner external unit and the amount of the refrigerant of the air conditioner internal unit”. However, the Office respectfully disagrees. The argued limitation is unclear. Applicant fails to provide any supporting evidence in the argument such that the limitation is well-known by the skilled person in the art, and it refers to a ration between the amount of the refrigerant of the air conditioner external unit and the amount of the refrigerant of the air conditioner internal unit. Therefore, applicant’s argument is not persuasive. Thus, the 112 2nd paragraph rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KUN KAI MA/Primary Examiner, Art Unit 3763